Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Fenton on July 7, 2021.

The application has been amended as follows: 
IN THE CLAIMS
Claims 9 and 10 are canceled.
In claim 11, line 2, the recitation “a first opening” is changed to –a second opening--.
In claim 12, lines 5 and 6, both recitations of “the first end” are changed to –the first end of the second keeper pin--.
In claim 12, line 6, the recitation “the first slot surface” is changed to –the second slot surface--.
In claim 15, lines 2 and 3, both recitations of “the topside” are changed to –the upper side--.

In claim 19, line 3, the recitation “the channel” is changed to –a channel of the at least one channel--.
In claim 20, line 4, the recitation “the threaded end” is changed to –the threaded first end--.
In claim 20, lines 4-5, the recitation “the channel” is changed to –a channel of the at least one channel--.
In claim 20, line 6, the recitation “the channel’s inner surface” is changed to –the inner surface of the at least one channel--.
In claim 21, line 2, the recitation “the channel” is changed to –the channel of the at least one channel--.
The claims listing has two claim 23; therefore, the second claim 23 is renumbered as claim 24, and is now dependent upon claim 23.  See annotations below.

    PNG
    media_image1.png
    104
    663
    media_image1.png
    Greyscale

Claims 24, 25 and 26 are renumbered, respectively, as claims 25, 26 and 27.
Renumbered claim 27 (previously 26), in line 7, the recitation “the channel” is changed to –a channel of the at least one channel--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US2009/0025798, US2017/0307097, US2018/0171606, US2020/0256474, US4361165 and US5738143 disclose breakaway check valves, which close upon disengagement between pipe ends.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAILEY K. DO/Primary Examiner, Art Unit 3753